Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the control condition."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Imura et al. (US 2019/0226181 A1) hereinafter Imura.
Regarding Claim 1 Imura teaches (Fig 1) an excavator comprising: a carriage (11) ; a structure (12) rotatably mounted on the carriage (11); a boom (8) pivotally mounted on the structure (12); an arm (9) rotatably mounted on a tip end of the boom (8); a bucket (10)mounted on a tip end of the arm (9) (Fig 1); a camera (Par.0044) configured to capture an area in a vicinity of the excavator (par.0044); and a controller (40, 160) (Par.0075) configured to restrict a lowering operation of the boom (8) (by controlling boom pilot pressures to the valves and the pilot pressure decreases with an increase  in the distance b/n the target surface and finished shape see par.0075) so that at least one of a pressing force of the bucket (10)against the ground and a speed of lowering the bucket (10)toward the ground does not become relatively large (restricting the pilot pressures as indicated in par.0075 restricts fluid supply to the actuators which indirectly prevents the force and speed from becoming extremely large).
Regarding Claim 2 Imura teaches (Fig 1) wherein the controller (40, 160) automatically makes a transition to a state that restricts the lowering operation of the boom (8) (the controller automatically restricts pilot pressures, thereby restricting the boom mov’t, as target surface approaches the finished shape see Par.0075) .
Regarding Claim 4 Imura teaches (Fig 1) wherein the control condition related to restricting the lowering operation of the boom (8) includes  (a target surface approaching a finishing shape) which can be said as a condition related to a direction of a restricting target of at least one of the force and the speed (par.0075).
Regarding Claim 14 Imura teaches (Fig 1) wherein the controller (Par.0075)is configured to control operations of the arm (9) and the bucket (10), in addition to the operation of the boom (8), so that at least one of the force and the speed does not become relatively large (by restricting pilot pressures to the valves as indicted above in claim 1 and par.0075).
Regarding Claim 15 Imura teaches (Fig 1) wherein the controller (Par.0075) is configured to operate at least one of the boom (8), the arm (9), and the bucket (10), is capable of pressing a predetermined portion of the bucket (10)against a target forming surface, and move the predetermined portion along the target forming surface, while restricting the lowering operation of the boom (8) so that at least one of the force and the speed does not become relatively large (by restricting pilot pressures to valve thereby restricting fluid flow to the boom actuator as indicated in par.0075).
Allowable Subject Matter
Claims 3, 5, 7-8, 13 and 16-20 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. 
Conclusion
	Prior art made of record not relied up on are pertinent to applicant’s disclosure. Okamura et al. (US 2005/0177292 A1) teaches a control arrangement for a construction machine having that restricts movement of the boom as a vibration suppressing unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABIY TEKA/               Primary Examiner, Art Unit 3745